Citation Nr: 0912981	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
hypertensive heart disease, previously rated as hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board additionally notes that the Veteran reasonably 
raised a claim for a total disability rating based on 
individual unemployability (TDIU) in October 2007 
correspondence.  This issue was previously referred to the RO 
in an August 2008 BVA remand. As this issue has not yet been 
adjudicated, it is referred back to the RO for consideration.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's 
hypertensive heart disease was manifest by evidence of 
ventricular hypertrophy on echocardiogram; the Veteran denied 
a history of congestive heart failure, coronary artery 
disease, dizziness, chest pain, shortness of breath, fatigue, 
weakness or syncope. 

2.  Systolic blood pressure readings are predominately 160 or 
more, but less than 200, diastolic blood pressure readings 
are not predominantly 110 or more. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.104, Diagnostic Code (DC) 7007 (2008).

2.  The criteria for entitlement to a separate 10 percent 
rating for hypertension have been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 4.104, DC 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his disorder. As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran was originally granted a 20 percent rating for 
hypertension pursuant to DC 7101, effective November 29, 
2006.  During the appellate process, the RO granted him a 30 
percent rating for hypertensive heart disease, previously 
coded as hypertension, under DC 7007, effective November 29, 
2006.  As such, a combined 30 percent evaluation is presently 
in effect for hypertension and hypertensive heart disease 
pursuant to DC 7007.

The Board will first address whether an increased rating is 
warranted under DC 7007 for hypertensive heart disease.  
Subsequently, the Board will consider whether a separate 
rating is warranted for the Veteran's hypertension.  Under DC 
7007, a 30 percent is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray study.

In order to warrant the next-higher 60 percent rating under 
DC 7007 for his hypertensive heart disease, the evidence must 
demonstrate:

*	more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs 
(metabolic equivalent) but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent. 

The Veteran was diagnosed with hypertensive heart disease in 
a November 2006 private treatment record.  In January 2007, 
he underwent a VA examination. He reported no history of 
coronary artery disease, myocardial infarction, or congestive 
heart failure. He further denied headaches, dizziness, chest 
pain, shortness of breath, fatigue, weakness or syncope.  A 
normal electrocardiogram (EKG) was obtained.  He was 
diagnosed with hypertension, left ventricular hypertrophy, 
and hyperlipidemia.

In December 2008, the Veteran underwent another VA 
examination, pursuant to an August 2008 BVA remand. At that 
time, he denied any chest pain or shortness of breath.  He 
further denied a history of congestive cardiac failure or 
coronary artery disease.  The examiner noted that a December 
2008 echocardiogram had been a technically difficult study.  
Concentric left ventricular hypertrophy was diagnosed.  The 
examiner further commented that there was preserved left 
ventricular systolic function, normal wall motion, and no 
significant valvular abnormalities.  He was diagnosed with 
uncontrolled hypertension. 

As the Veteran has not demonstrated acute congestive heart 
failure in the past year, and considering that he denied 
experiencing dizziness, chest pain, shortness of breath, 
fatigue, weakness or syncope, upon examination, the Board 
finds that his disability picture is more consistent with a 
30 percent rating than a 60 percent rating.  There is no 
indication of ventricular dysfunction with an ejection 
fraction of 30 to 50 percent as it was noted that there was 
preserved left ventricular systolic function.

With respect to his hypertensive heart disease claim, the 
Board has also considered his written statements. In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hypertensive heart disease is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant a higher rating for his 
hypertensive heart disease; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record. Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the Veteran's assessment of 
the severity of his disability.

Although an increased rating is not warranted for the 
Veteran's hypertensive heart disease, the Board finds that a 
separate rating is warranted for his hypertension. Under a 
recent regulatory change, hypertension is to be rated 
separately from hypertensive heart disease and other types of 
heart disease (see 71 Fed. Reg. 52457, 52460 (Sep. 6, 2006), 
codified at 38 C.F.R. § 4.104, DC 7101, Note 3).  

In order to warrant a 10 percent rating under DC 7101, the 
evidence must demonstrate:

*	diastolic pressure predominately 100 or more, or; 
systolic pressure predominately 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who 
requires continuous medication for control. 

A review of the record reveals that his systolic blood 
pressure readings are predominately 160 or more.  For 
example, at his December 2008 VA examination, his blood 
pressure was reported as 168/85, 170/85 and 169/85. As such a 
10 percent rating is warranted for his hypertension. 

Having determined that a 10 percent rating is warranted, the 
Board will now consider whether he is entitled to a rating in 
excess of 10 percent.  In order to warrant a 20 percent 
rating, the evidence must demonstrate:

*	diastolic pressure predominately 110 or more, or; 
systolic pressure predominantly 200 or more. 

Although the Veteran demonstrated a blood pressure reading of 
200 (systolic) over 100 (diastolic) at his January 2007 VA 
examination, a review of the record indicates that his blood 
pressure readings are predominately less than 200 systolic 
and 110 diastolic.  For example, at a private treatment visit 
in November 2006, his blood pressure reading was 156/90.  A 
December 2007 VA treatment note indicated a blood pressure 
reading of 167/90.  A February 2008 VA treatment note listed 
a blood pressure reading of 143/73.  Most recently, at his 
December 2008 VA examination, his blood pressure was reported 
as 168/85, 170/85 and 169/85. 

Thus, affording the Veteran the benefit-of-the-doubt, a 
separate 10 percent rating for hypertension is warranted. 
Since diastolic blood pressure readings are not predominantly 
110 or more, and, systolic blood pressure readings are not 
predominantly 200 or more, no more than a 10 percent rating 
is warranted. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Further, the weight of evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for consideration of an extra-schedular evaluation 
at this time under 38 C.F.R. § 3.321 (2008) is not warranted.  
Parenthetically, as noted above, the claim for a TDIU is 
referred to the RO for consideration and has not yet been 
adjudicated.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in January 2007 and December 2008.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 30 percent for hypertensive heart 
disease is denied.

A separate 10 percent rating for hypertension is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


